Le Grand, G. J.,
delivered the opinion of this court.
We are of opinion, independently of all other considerations, that by virtue of the provisions of the act of Assembly of 1834, chapter 189, the judgment of the court below ought to be affirmed. We regard that act as a legislative interprei tation of the previous- state of the law, and as designed to place-an attachment on judgment on precisely the same footing, so far as the issue of it should be involved-, as that of a ji. fa. or ca. sa. The writ in this case having issued more than three years after'the rendition of the judgment, and the latter not- having been previously revived' by scire facias, we *408think the court did right in quashing it, and accordingly affirm the judgment.

Judgment affirmed.